DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 9/20/19.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-20

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	
Claim 1 and its dependencies are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation "the creditworthy rating" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-20 is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 15 are directed to a system (claims 1 and 15), and a method (claim 8).  Therefore on its face, each of claims 1, 8, and 15 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 8, and 15 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1
That is, other than reciting at least one third party applicant device, at least one third party lender device, the Internet, processor, an accessible memory unit, a user interface, an underwriting engine (claim 1), a secure network (claim 8), and a processor, memory, an underwriting engine, a secure network, a platform, a risk assessment engine (claim 15) nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions, but for the recitation of generic computers.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, at least one third party applicant device, at least one third party lender device, the Internet, processor, an accessible memory unit, computer-executable instructions, a user interface, a series of inputs related to the creditworthiness, at least one business credit applicant, an underwriting engine, the creditworthy rating (claim 1), at least one business credit applicant, a simplified business credit application, the lending risk, a secure network (claim 8), and a processor, memory, an operating environment, an underwriting engine, at least one business credit applicant, a secure network, a platform, a risk assessment engine, at least one lender (claim 15).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – at least one third party applicant device, at least one third party lender device, the Internet, processor, an accessible memory unit, computer-executable instructions, a user interface, a series of inputs related to the creditworthiness, at least one business credit applicant, an underwriting engine, the creditworthy rating (claim 1), at least one business credit applicant, a simplified business credit application, the lending risk, a secure network (claim 8), and a processor, memory, an operating environment, an underwriting engine, at least one business credit applicant, a secure network, a platform, a risk assessment engine, at least one lender (claim 15).
The at least one third party applicant device, at least one third party lender device, Internet, processor, accessible memory unit, computer-executable instructions, user interface, series of inputs related to the creditworthiness, at least one business credit applicant, underwriting engine, creditworthy rating (claim 1), at least one business credit applicant, simplified business credit application, lending risk, secure network (claim 8), and processor, memory, operating environment, underwriting engine, at least one business credit applicant, secure network, platform, risk assessment engine, at least one lender (claim 15) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a secure network) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one third party applicant device, at least one third party lender device, the Internet, processor, an accessible memory unit, computer-executable instructions, a user interface, a series of inputs related to the creditworthiness, at least one business credit applicant, an underwriting engine, the creditworthy rating (claim 1), at least one business credit applicant, a simplified business credit application, the lending risk, a secure network (claim 8), and a processor, memory, an operating environment, an underwriting engine, at least one business credit applicant, a secure network, a platform, a risk assessment engine, at least one lender (claim 15), processing business to business lending opportunities, capable of communicating, storing computer-executable instructions, transmit a series of inputs related to the creditworthiness of at least one business credit applicant, securely receiving responses from at least one business credit applicant, securely transmitting the responses, determining the creditworthiness of the at least one business credit applicant, securely receiving the creditworthy rating, and securely communicating the creditworthy rating amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a secure network).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-7, 9-14, and 16-20 merely further explains the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.”
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 15-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lebda (U.S. Pat. No. 6,611,816) in view of Davidson (U.S. Pat. No. 5,699,527).
With respect to claims 1 and 15:
Lebda teaches:
a system for processing {. . .} lending opportunities, capable of communicating with at least one third party applicant device and at least one third party lender device over the internet (a loan processing computer 100 coordinates a loan application between multiple lending institution computers 200 and multiple borrower computers 300, a user submits a single credit application to the lending institutions over the internet and the lending institutions make offers to the customer over the internet Lebda Column 1 lines 56-65, Column 3 lines 37-48 and fig. 2);
processor ("[c]omputer program 10 is stored on loan processing computer 100 in storage device 110 and is run by processor 112" Lebda Column 3 lines 44-45 and fig. 2);
an accessible memory unit capable of storing computer-executable instructions ("[c]omputer program 10 is stored on loan processing computer 100 in storage device 110 and is run by processor 112" Lebda Column 3 lines 44-45 and fig. 2);
transmit a user interface to the at least one third party applicant device ("In stage 2, computer 100 allows prospective borrowers using satellite computers 300 to view a plurality of documents provided by computer 100.  Stage 2 consists of a series of steps that are shown in Fig. 3a.  For example, in step 12, computer 100 sends the prospective borrower background information documents to web-site 114 concerning the loan application" (Lebda Column 4, lines 2-9 and figs. 1-3) and "In step 14, computer 100 sends an open application to a prospective borrower through the Internet to computer 300" Lebda Column 4, lines 12-14 and figs. 1-3);
securely receiving responses from at least one {. . .} credit applicant via the at least one third party applicant device ("in stage 1 the process presents background information and a credit application to a prospective borrower-Internet user on a web site.  In stage 2, the prospective borrower inputs information onto the web site.  In stage 3, validation checks are performed on this information to make sure that the application is complete and correct.  Next, stage 4 involves storing and manipulating the credit application in a database.  In stage 5, a Fair Isaac Credit Score is obtained based upon the credit application and that score is matched to the application and stored in the database" (Lebda Column 3 lines 15-25 and figs. 1-2 and 4) and “In step 14, computer 100 sends an open application to a prospective borrower through the Internet to computer 300.  In step 15, the prospective borrower inputs information onto the application" Lebda Column 4 lines 12-16 and figs. 1-2 and 4) and "since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2 and 4) and "stage 4, wherein in step 20 the data from the completed application 115 is encrypted by SSL technology.  Next in step 21, at the borrowers instruction, this information is sent to computer 100, unlocked and stored in storage device 110 for further manipulation" Lebda Column 4 lines 31-35 and figs. 1-2 and 4);
securely transmitting the responses to an underwriting engine, the underwriting engine capable of determining the creditworthiness of the at least one {. . .} credit applicant ("computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" Lebda Column 4 lines 43-51 and figs. 1-2 and 5);
securely receiving the creditworthy rating from the underwriting engine ("since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2) and "computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" Lebda Column 4 lines 43-51 and figs. 1-2 and 5);
securely communicating a creditworthy rating to the at least one third party applicant device ("since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2 and 9) and "In addition, the data from credit application 115 can also be sent via e-mail with Pretty Good Privacy (PGP) encryption . . . PGP is an encryption program that can be used to encrypt, a binary file to someone, with very high security, without having to exchange a set of private encryption keys beforehand.  In this style transfer system, the text of table 150 comprising credit application 115, is transformed into an e-mail text message.  Next, the e-mail message is encrypted in PGP format.  Finally, computer 100 sends the e-mail message to computer 230 which is a remote networked computer on a lending institution's site" Lebda Column 6 lines 16-26 and figs. 1-2 and 9); and
securely communicating the creditworthy rating to the at least one third party lender device ("computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" (Lebda Column 4 lines 43-51 and figs. 1-2, 5, and 9-10) and "since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2, 5, and 9-10) and "stage 6 of the process, wherein computer 100 runs a filter to match completed application 115 in table 150 against preset criteria established by each lender" (Lebda Column 4, lines 52-55 and figs. 1-2, 5, and 9-10) and "in stage 7, program 10 determines the interface method between computer 100 and the selected lending institution computers 200.  The interface method can be Common Gateway Interface (CGI), Active File Transfer (AFTS), as a secured file on a secured webpage (S.W.) or via e-mail" (Lebda Column 5 lines 45-50 and figs. 1-2, 5, and 9-10) and "computer 100 sends data from table 150 via the interface method selected in stage 7 to the lending institutions selected in the filter process of stage 6" Lebda Column 5 lines 53-56 and figs. 1-2, 5, and 9-10).

Lebda does teach the limitations of, an underwriting engine that is configured to determine the creditworthiness of at least one business credit applicant (Lebda Column 4 lines 43-51 and figs. 1-2 and 5) and a risk assessment engine, capable of determining the risk of lending to the at least one business credit applicant and communicating said risk to at least one lender (Lebda Column 2 lines 30-32, Column 4 lines 43-55, Column 5 lines 45-50, and Column 5 lines 53-56 and figs. 1-2, 5, and 9-10) and further comprising a secure method of communicating with the at least one business credit applicant and the at least one lender (Lebda Column 3 lines 15-25 and Column 4 lines 12-16 and Column 2 lines 30-32 and figs. 1-2 and 4) and further capable of communicating the risk value to the at least one business credit applicant (Lebda Column 2 lines 30-32 and Column 6 lines 16-26 and figs. 1-2 and 9).

Lebda does not teach; however Davidson teaches:
business to business lending opportunities ("A loan processing system to aid a potential loan applicant preparing the necessary financial statement, loan application, and business plan to apply for a business loan" Davidson Abstract ); and
the user interface containing a series of inputs related to the creditworthiness of at least one business credit applicant ("said system comprising a data display device, connected to said system and responsive to posed questions, for displaying a plurality of questions to be posed to the loan applicant, said plurality of posed questions being directed at obtaining necessary information from the loan applicant to complete the loan application; an input device, connected to said system, for inputting the necessary information from the loan applicant in response to said plurality of posed questions into the system in order to complete said loan application of the loan applicant" Davidson Column 2 lines 58-67).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Davidson’s teachings of, business to business lending opportunities, and the user interface containing a series of inputs related to the creditworthiness of at least one business credit applicant.  "With the system according to the present invention, the commercial lending process has become streamlined and automated from the initial application to the final approval.  In addition, much of the application process also become standardized, such as business plan requirements, financial data and credit scoring, thus, much of the staff expenses and time associated with providing small business loans is greatly reduced" Davidson Column 3 lines 55-62).

With respect to claim 2:
Lebda in view of Davidson renders obvious all the limitations of the rejections in claim 1.
Davidson further teaches:
wherein the computer-executable instructions are further capable of determining the completeness of the responses to the series of inputs and securely communicates requirements for complete responses to the at least one third party device ("The loan applicant merely completes the requested information using a computer and transmits the completed information to the lending institution via modem or by mailing the information stored on disk.  The lending institution then reviews the transmitted information, checks for inaccuracies, completeness, etc. and responds accordingly" (Davidson Abstract) and "Another object of the invention is to provide on-line help via built-in instruction or via a modem link with the lending institution so that the lending institution may directly query the loan applicant on-line as to any misstatements, inaccuracies or incomplete responses or provide assistance to the loan applicant" Davidson Column 2 lines 44-49).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Davidson’s teachings of, wherein the computer-executable instructions are further capable of determining the completeness of the responses to the series of inputs and securely communicates requirements for complete responses to the at least one third party device.  "With the system according to the present invention, the commercial lending process has become streamlined and automated from the initial application to the final approval.  In addition, much of the application process also become standardized, such as business plan requirements, financial data and credit scoring, thus, much of the staff expenses and time associated with providing small business loans is greatly reduced" Davidson Column 3 lines 55-62).

With respect to claim 3:
Lebda in view of Davidson renders obvious all the limitations of the rejections in claim 1.
Lebda further teaches:
further comprising computer executable instructions, which when executed by the process, cause the system to securely transmit the creditworthy information associated with the at least one applicant to at least one lender ("computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" (Lebda Column 4 lines 43-51 and figs. 1-2 and 5-10) and "stage 6 of the process, wherein computer 100 runs a filter to match completed application 115 in table 150 against preset criteria established by each lender" (Lebda Column 4 lines 52-55) and "Finally in step 59a computer 100 selects a limited number of matched lending institutions in which to send application 115.  For example, if the filter process matches application 115 with 20 lending institutions, computer 100 may send application 115 to only a fraction of those matched lending institutions.  This selection process in step 58 is based upon either random selection or a predetermined set of criteria stored in computer 100" (Lebda Column 5, lines 35-43 and figs. 1-2 and 5-10) and "in stage 7, program 10 determines the interface method between computer 100 and the selected lending institution computers 200.  The interface method can be Common Gateway Interface (CGI), Active File Transfer (AFTS), as a secured file on a secured webpage (S.W.) or via e-mail" (Lebda Column 5 lines 45-50 and figs. 1-2 and 5-10) and "computer 100 sends data from table 150 via the interface method selected in stage 7 to the lending institutions selected in the filter process of stage 6" Lebda Column 5 lines 53-56 and figs. 1-2 and 5-10).

With respect to claim 5:
Lebda in view of Davidson renders obvious all the limitations of the rejections in claim 1.
Lebda further teaches:
wherein the underwriting engine determines the risk value and communicates it to the at least one lending device ("computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" (Lebda Column 4 lines 43-51 and figs. 1-2 and 5-10) and "stage 6 of the process, wherein computer 100 runs a filter to match completed application 115 in table 150 against preset criteria established by each lender" (Lebda Column 4 lines 52-55 and figs. 1-2 and 5-10) and "Finally in step 59a computer 100 selects a limited number of matched lending institutions in which to send application 115.  For example, if the filter process matches application 115 with 20 lending institutions, computer 100 may send application 115 to only a fraction of those matched lending institutions.  This selection process in step 58 is based upon either random selection or a predetermined set of criteria stored in computer 100" (Lebda Column 5 lines 35-43 and figs. 1-2 and 5-10) and "computer 100 sends data from table 150 via the interface method selected in stage 7 to the lending institutions selected in the filter process of stage 6" Lebda Column 5 lines 53-56 and figs. 1-2 and 5-10).

Claims 4 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Lebda (U.S. Pat. No. 6,611,816) in view of Davidson (U.S. Pat. No. 5,699,527), and further in view of DeFrancesco (U.S. Pat. No. 5,878,403).

With respect to claim 4:
Lebda in view of Davidson does not teach; however DeFrancesco teaches:
wherein the creditworthy is determined by a variety of factors, which when analyzed determine a risk value associated with lending to the applicant ("According to a further embodiment, the systems includes means for analyzing credit application and credit bureau report information, including debt ratio computation, loan to value computation, grading of applicant's credit-worthiness" DeFrancesco Column 16 lines 46-49).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate DeFrancesco’s teachings of, wherein the creditworthy is determined by a variety of factors, which when analyzed determine a risk value associated with lending to the applicant, in order “to provide a comprehensive automation of the whole credit application process . . . . as well as to provide additional flexibility and functionality in the management of the credit application process” (DeFrancesco Column .4 lines 7-10).

With respect to claim 17:
Lebda in view of Davidson does not teach; however DeFrancesco teaches:
further capable of determining the creditworthy of the at least one business credit applicant using predetermined factors ("According to a further embodiment, the systems includes means for analyzing credit application and credit bureau report information, including debt ratio computation, loan to value computation, grading of applicant's credit-worthiness" DeFrancesco Column 16 lines 46-49).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate DeFrancesco’s teachings of, further capable of determining the creditworthy of the at least one business credit applicant using predetermined factors, in order “to provide a comprehensive automation of the whole credit application process . . . . as well as to provide additional flexibility and functionality in the management of the credit application process” (DeFrancesco Column .4 lines 7-10).

Claims 6-7 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lebda (U.S. Pat. No. 6,611,816) in view of Davidson (U.S. Pat. No. 5,699,527), and further in view of Cobb (U.S. Pub. No. 2010/0094748).

With respect to claims 6 and 19:
Lebda in view of Davidson does not teach; however Cobb teaches:
further configured to determine the possible manner in which the at least one credit applicant can lower the lending risk ("The risk mitigation system is characterized by a variety of processes and systems including without limitation a process for providing continuous status updates of the construction project, performing building contractor, subcontractor and material supplier (collectively "contractor") review services, performing budget and project review services, reviewing and processing loan draw requests, preparing and obtaining construction lien waivers, processing and performing visual site inspections, and performing a variety of other key risk mitigation features inherent with any construction project, all with the ability to adjust for changes in circumstances in the construction project and market conditions that may occur before, during or after completion of the construction project" (Cobb ¶ [0002]) and "The system also provides for the ability to adjust the level of risk managed to a construction lender's tolerance for risk, and additionally incorporates design and workflow components that incorporate evolving statutory mandates in all states where construction projects are located while including industry best practices from a procedural standpoint" Cobb ¶ [0003]).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Cobb’s teachings of, further configured to determine the possible manner in which the at least one credit applicant can lower the lending risk, in order to manage and greatly reduce inherent risks related to construction lending (Cobb ¶ [0010]).

With respect to claims 7 and 20:
Lebda in view of Davidson does not teach; however Cobb teaches:
further configured to communicate a risk mitigation strategy to the at least one credit applicant ("Yet another key object of the risk mitigation system is to provide computerized programming, tracking and monitoring capabilities utilizing the defined checks and balances contained in the system.  This includes without limitation the ability to:  (1) download, complete, sign and submit forms for pre-loan acceptance of the contractor, draw requests, lien waivers and inspections" Cobb ¶ [0013]).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Cobb’s teachings of, further configured to communicate a risk mitigation strategy to the at least one credit applicant, in order to manage and greatly reduce inherent risks related to construction lending (Cobb ¶ [0010]).

Claims 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Lebda (U.S. Pat. No. 6,611,816) in view of DeFrancesco (U.S. Pat. No. 5,878,403).

With respect to claim 8:
Lebda teaches:
providing at least one {. . .} credit applicant with access to a simplified {. . .} credit application via a secure network ("In step 14, computer 100 sends an open application to a prospective borrower through the Internet to computer 300.  In step 15, the prospective borrower inputs information onto the application" (Lebda Column 4 lines 12-16 and figs. 1-2) and "since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" Lebda Column 2 lines 30-32 and figs. 1-2);
receiving responses to the simplified {. . .} credit application from the at least one {. . .} credit applicant via the secure network ("In step 14, computer 100 sends an open application to a prospective borrower through the Internet to computer 300.  In step 15, the prospective borrower inputs information onto the application" (Lebda Column 4 lines 12-16 and figs. 1-2 and 4) and "since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2 and 4) and "stage 4, wherein in step 20 the data from the completed application 115 is encrypted by SSL technology.  Next in step 21, at the borrowers instruction, this information is sent to computer 100, unlocked and stored in storage device 110 for further manipulation" Lebda Column 4 lines 31-35 and figs. 1-2 and 4 col. 4);
assessing the creditworthiness of the at least one {. . .} credit applicant ("computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" Lebda Column 4 lines 43-51 and figs. 1-2 and 5);
communicating the lending risk to at least one lender ("computer 100 moves into stage 5, wherein in step 23, computer 100 dials to a credit bureau housed on Credit Computer 500 via telecommunications lines 400.  In step 25, computer 100 obtains a Fair Isaac Credit Score from computer 500 based upon the data sent to computer 500.  Next, in step 26, computer 100 inputs the Fair Isaac Credit Score to the database tables 150.  The lenders can use this Fair Isaac Credit Score as one determinant to the borrower's credit risk" (Lebda Column 4 lines 43-51 and figs. 1-2, and 5-10) and "stage 6 of the process, wherein computer 100 runs a filter to match completed application 115 in table 150 against preset criteria established by each lender" (Lebda Column 4, lines 52-55 and figs. 1-2, and 5-10) and "Finally in step 59a computer 100 selects a limited number of matched lending institutions in which to send application 115.  For example, if the filter process matches application 115 with 20 lending institutions, computer 100 may send application 115 to only a fraction of those matched lending institutions.  This selection process in step 58 is based upon either random selection or a predetermined set of criteria stored in computer 100" (Lebda Column 5 lines 35-43 and figs. 1-2, and 5-10) and "computer 100 sends data from table 150 via the interface method selected in stage 7 to the lending institutions selected in the filter process of stage 6" Lebda Column 5 lines 53-56 and figs. 1-2, and 5-10);
receiving a decision on whether to lend to the at least one {. . .} credit applicant from the at least one lender ("Once the application has been filtered, it is sent to a list of lending institutions that match with the credit application.  These lending institutions then reply as to whether the application has been accepted or rejected" (Lebda Column 2 lines 21-25 and fig. 1) and "In stage 8 the lender processes the application and can either accept or deny it" Lebda Column 3 lines 29-30 and fig. 1); and
communicating the decision to the at least one {. . .} applicant ("In stage 8 the lender processes the application and can either accept or deny it.  If the lender accepts the application then in stage 9, the borrower can reply stating whether he accepts or denies the lender's application" Lebda Column 3 lines 29-32 and fig. 1).

Lebda does not teach; however DeFrancesco teaches:
a method of facilitating business to business lending ("The next parameter, "Personal/Business" is currently "Business" indicating the application will be a business type credit application rather than a personal type" (DeFrancesco Column 29 lines 31-33 and fig. 3B) and "The next parameter, "Individual/Joint/None" is currently "J" for joint, indicating the application is for a joint business, rather than "Individual" for a single business, or "None" (DeFrancesco Column 29 lines 34-36 and fig. 3B) and "FIG. 3B(1) illustrates a screen with a first part of the application to be filled in with business information, only used for a business type application" DeFrancesco Column 29 lines 43-45 and fig. 3B); and
analyzing the lending risk associated with lending to the at least one business credit applicant based on the creditworthiness ("According to a further embodiment, the systems includes means for analyzing credit application and credit bureau report information, including debt ratio computation, loan to value computation, grading of applicant's credit-worthiness" DeFrancesco Column 16 lines 46-49).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate DeFrancesco’s teachings of, a method of facilitating business to business lending, at least one business credit applicant, a simplified business credit application, and analyzing the lending risk associated with lending to the at least one business credit applicant based on the creditworthiness, in order “to provide a comprehensive automation of the whole credit application process . . . . as well as to provide additional flexibility and functionality in the management of the credit application process” (DeFrancesco Column .4 lines 7-10).

With respect to claims 9:
Lebda in view of DeFrancesco renders obvious all the limitations of the rejections in claim 8.
Lebda further teaches:
further comprising a secure method of communicating with the at least one {. . .} credit applicant and the at least one lender ("in stage 1 the process presents background information and a credit application to a prospective borrower-Internet user on a web site.  In stage 2, the prospective borrower inputs information onto the web site.  In stage 3, validation checks are performed on this information to make sure that the application is complete and correct.  Next, stage 4 involves storing and manipulating the credit application in a database.  In stage 5, a Fair Isaac Credit Score is obtained based upon the credit application and that score is matched to the application and stored in the database" (Lebda Column 3 lines 15-25 and figs. 1-2 and 4) and "In step 14, computer 100 sends an open application to a prospective borrower through the Internet to computer 300.  In step 15, the prospective borrower inputs information onto the application" (Lebda Column 4 lines 12-16 and figs. 1-2 and 4) and "since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2 and 4) and "stage 4, wherein in step 20 the data from the completed application 115 is encrypted by SSL technology.  Next in step 21, at the borrowers instruction, this information is sent to computer 100, unlocked and stored in storage device 110 for further manipulation" Lebda Column 4 lines 31-35 and figs. 1-2 and 4).


With respect to claims 10:
Lebda in view of DeFrancesco renders obvious all the limitations of the rejections in claim 8.
DeFrancesco further teaches:
further comprising determining the creditworthy of the at least one business credit applicant using predetermined factors ("According to a further embodiment, the systems includes means for analyzing credit application and credit bureau report information, including debt ratio computation, loan to value computation, grading of applicant's credit-worthiness" DeFrancesco Column 16 lines 46-49).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate DeFrancesco’s teachings of, further comprising determining the creditworthy of the at least one business credit applicant using predetermined factors, in order “to provide a comprehensive automation of the whole credit application process . . . . as well as to provide additional flexibility and functionality in the management of the credit application process” (DeFrancesco Column .4 lines 7-10).

With respect to claims 11:
Lebda in view of DeFrancesco renders obvious all the limitations of the rejections in claim 8.  Lebda further teaches:
further comprising communicating the risk value to the at least one business credit applicant ("since much of the information relayed between the network of computers is private information, it is encrypted before it is sent from one computer to another" (Lebda Column 2 lines 30-32 and figs. 1-2 and 9) and "In addition, the data from credit application 115 can also be sent via e-mail with Pretty Good Privacy (PGP) encryption . . . PGP is an encryption program that can be used to encrypt, a binary file to someone, with very high security, without having to exchange a set of private encryption keys beforehand.  In this style transfer system, the text of table 150 comprising credit application 115, is transformed into an e-mail text message.  Next, the e-mail message is encrypted in PGP format.  Finally, computer 100 sends the e-mail message to computer 230 which is a remote networked computer on a lending institution's site" Lebda Column 6 lines 16-26 and figs. 1-2 and 9).

Claims 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lebda (U.S. Pat. No. 6,611,816) in view of DeFrancesco (U.S. Pat. No. 5,878,403), and further in view of Cobb (U.S. Pub. No. 2010/0094748).

With respect to claim 12:
Lebda in view of DeFrancesco does not teach; however Cobb teaches:
further comprising instructions transmitted to the at least one business applicant to lower the risk value ("Yet another key object of the risk mitigation system is to provide computerized programming, tracking and monitoring capabilities utilizing the defined checks and balances contained in the system.  This includes without limitation the ability to:  (1) download, complete, sign and submit forms for pre-loan acceptance of the contractor, draw requests, lien waivers and inspections . . . (10) handle a variety of other tasks designed to mitigate construction loan risk" Cobb ¶ [0013]).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Cobb’s teachings of, further comprising instructions transmitted to the at least one business applicant to lower the risk value, in order to manage and greatly reduce inherent risks related to construction lending (Cobb ¶ [0010]).

With respect to claim 13:
Lebda in view of DeFrancesco in view of Cobb renders obvious all the limitations of the rejections in claim 12.  Cobb further teaches:
further comprising tracking the at least one credit applicants risk value over time ("The risk mitigation system is characterized by a variety of processes and systems including without limitation a process for providing continuous status updates of the construction project, performing building contractor, subcontractor and material supplier (collectively "contractor") review services, performing budget and project review services, reviewing and processing loan draw requests, . . . . and performing a variety of other key risk mitigation features inherent with any construction project, all with the ability to adjust for changes in circumstances in the construction project and market conditions that may occur before, during or after completion of the construction project" (Cobb ¶ [0002]) and "The system also provides for the ability to adjust the level of risk managed to a construction lender's tolerance for risk, and additionally incorporates design and workflow components that incorporate evolving statutory mandates in all states where construction projects are located while including industry best practices from a procedural standpoint" Cobb ¶ [0003]).

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Cobb’s teachings of, further comprising tracking the at least one credit applicants risk value over time, in order to manage and greatly reduce inherent risks related to construction lending (Cobb ¶ [0010]).

With respect to claim 14:
Lebda in view of DeFrancesco in view of Cobb renders obvious all the limitations of the rejections in claim 12.  Cobb further teaches:
further comprising risk mitigation strategies communicated to the at least one lender (“The numeral 10 computer system includes web-based communication network computers, proprietary software, website, web server, user name and password. The organizations networking with the system are shown as “clients”. Clients are construction lenders that include financial lending institutions, banks, savings and loans, investors, mortgage companies and other entities engaged in construction lending” (Cobb ¶ [0019] and fig. 1) and “Further, the web server software contains a draw data proprietary application having adjustable risk mitigation business rules . . . . and a proprietary construction site inspection application with construction data for review by the client and the stakeholders on the website” Cobb Abstract). 

It would have been obvious to one of ordinary skill of the art to have modified Lebda’s teachings to incorporate Cobb’s teachings of, further comprising risk mitigation strategies communicated to the at least one lender, in order to manage and greatly reduce inherent risks related to construction lending (Cobb ¶ [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694